DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 are pending with claims 6-11 and 16-19 under examination and 1-5 and 12-15 withdrawn from consideration.

Response to Amendment
Applicants amendments to the claims received on 12/31/2021 have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on 10/01/2021. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 13/31/2021, the previous prior art rejection based on Shumate has been modified to address the amended claims (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claims 11 recites “to identify which location in an incorrect surface is compromised”.  However, claim 6 lines 8-9 recite “an error in loading a surface into the access way”.  It is unclear if what applicants are intending by the phrase “identify which location” since the location is positively recited as “the access way” in claim 6.  Is there more than one access way?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-11 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shumate et al. (US 2002/0119077; Pub Date: Aug. 29, 2002; already of record – hereinafter “Shumate”).

Regarding claim 6, Shumate discloses an apparatus (Shumate; chemical solution distribution system, fig. 1, #200, [0038]), comprising: 
a fluid dispensing system (Shumate; four liquid handlers, fig. 1, #240, [0038]); 

a housing that encloses the fluid dispensing system and the platform, wherein the housing comprises an access way (Shumate shows the fluid dispensing system 240 enclosed by a housing, and a conveyor means 210 that travels through an access way of the fluid dispensing system 240; fig. 2, #210, #240, [0039]); 
a graphical user interface (GUI) (Shumate discloses a touch-screen console 280 that allows an operator to make selections that control the operation of each of the components of the system 200 by enabling an operator to view and select options for the control and processing of chemical or sample multiwell plates; [0038].  The touch-screen console 280 therefore having a graphical user interface); 
a control panel (Shumate discloses a control panel 282 configured to control the operation of each of the components of the system 200; [0038]) 
including a pause button configured to generate a pause signal in a case where the pause button is depressed due to an error in loading a surface into the access way (Shumate discloses automated orthogonal positioning of a multiwell plate [0057] which requires detection of light by the liquid handler emitted by the orthogonal positioner to verify the alignment of the multiwell plate, and once alignment is verified, aspiration or dispensation can be triggered [0060].  Shumate also discloses the control panel 282 is controlled based on selections entered via the console 280 by an operator [0038], the control panel generates response parameters to pause the instrument in response to an error, users are notified of unrecoverable errors via the touch screen, and the fluid dispensing apparatus refuses multiwell plate input until the error is corrected [0038, 0076].  In the case of an unrecoverable error, the user must correct the error and then depress a pause button in order for the process to input the next multiwell plate.   Accordingly, in a case where a multiwell plate is erroneously loaded onto the automated orthogonal positioning device, the light detection 
a processor in communication with the fluid dispensing system, access way, the GUI and the control panel (Shumate discloses the operator console 280 is a touch-screen console; [0038] which requires a processor for performing the functions of the device. Shumate also discloses the operator console 280 controls the control panel, and the control panel controls each of the components in the system 200; [0038]), wherein 
the processor is configured to perform a corrective action associated with the fluid dispensing system, the access way, the GUI, and recording data in response to receiving the pause signal (Shumate discloses the control panel generates response parameters to pause the instrument in response to an error, users are notified of unrecoverable errors via the touch screen, the fluid dispensing apparatus refuses multiwell plate input by the conveyor means that travels through the access way until the error is corrected, and a report/log of the error is generated in response to the error; [0038, 0039, 0076]).  

Regarding claim 7, Shumate discloses the apparatus of claim 6 above, wherein processor is configured to stop operation of the fluid dispensing system as the corrective action (The processor performing the corrective action has previously been discussed in claim 6 above.  Shumate also discloses the corrective action is associated with the fluid dispensing system and comprises pausing operation of multiwell plate input by the conveyor means into the fluid dispensing system and aspiration or dispensation of fluid into the multiwell plate; [0060, 0076])

Regarding claim 8, Shumate discloses the apparatus of claim 6 above, wherein the processor is configured to change a sequence of surfaces that are used for an experimental recipe as the corrective action (Shumate discloses the control parameters from which an error requiring a corrective action may occur; [0076, Table 1].  Shumate also discloses the apparatus is 

Regarding claim 9, Shumate discloses the apparatus of claim 6 above, wherein processor is configured to control the GUI to prompt a user to enter user provided data as the corrective action (Shumate discloses the control panel generates response parameters to pause the instrument in response to an error, users are notified of unrecoverable errors via the touch screen, and the fluid dispensing apparatus refuses multiwell plate input until the error is corrected [0038, 0076]. Shumate also discloses an operator controls the operation console 280 by entering selections; [0038].  Therefore, a user is required to provide data to resume operation after an error).

Regarding claim 10, Shumate discloses the apparatus of claim 6 above, wherein the processor is configured to record operational data of the apparatus up to a time that the pause signal was received as the corrective action (Shumate discloses the control parameters from which an error requiring a corrective action may occur, the Table includes operational data, and a report/log is generated for the error [0076, Table 1]). 

Regarding claim 11, Shumate discloses the apparatus of claim 6 above, wherein the processor is configured to generate a report after the corrective action is completed to identify which location in an incorrect surface is compromised (Shumate discloses the control parameters from which an error requiring a corrective action may occur, the Table includes components of 

Regarding claim 16, Shumate discloses the apparatus of claim 6 above, wherein the pause button is part of the GUI (The pause button being configured on the operation console 280 which is configured with the GUI has previously been discussed in claim 6 above).  

Regarding claim 17, Shumate discloses the apparatus of claim 6 above, wherein the processor is configured to continue execution of an experimental recipe in response to a continue signal received after the corrective action is completed (Shumate discloses once the error is corrected operation is resumed; [0060, 0076]).  

Regarding claim 18, Shumate discloses the apparatus of claim 17 above, wherein the pause button is further configured to generate the continue signal when depressed after generation of the pause signal (Shumate discloses the control panel 282 is controlled based on selections entered via the console 280 by an operator; [0038], the control panel generates response parameters to pause the instrument in response to an error, users are notified of unrecoverable errors via the touch screen,  and the fluid dispensing apparatus refuses multiwell plate input until the error is corrected; [0038, 0076].  In the case of an unrecoverable error, the user must correct the error and then depress a pause button in order for the process to input the next multiwell plate).  

Regarding claim 19, Shumate discloses the apparatus of claim 6 above, wherein the processor is configured to provide access to an incorrect surface that was loaded onto the platform as the corrective action (Shumate discloses an unrecoverable error which requires .

Response to Arguments
Applicants arguments filed on 12/31/2021 have been considered but are moot because the arguments are towards the amended claims and do not apply to the current grounds of rejection. However, because the examiner is using the same prior art in the rejection, then the examiner will address applicant’s remarks in order to promote compact prosecution.

Applicants argue on pages 6-7 of their remarks that Shumate does not disclose, teach, or suggest the amended language of the pause button of claim 1.  Specifically, applicants argue on page 7 that claim 6 requires a pause button configured to generate a pause signal and a processor configured to perform a corrective action with regard to an error in loading a surface into the access way in response to receiving the pause signal, and that Shumate does not disclose these limitations.  The examiner respectfully disagrees.  Shumate discloses automated orthogonal positioning of a multiwell plate [0057] which requires detection of light by the liquid handler emitted by the orthogonal positioner to verify the alignment of the multiwell plate, and once alignment is verified, aspiration or dispensation can be triggered [0060].  Shumate also discloses the control panel 282 is controlled based on selections entered via the console 280 by an operator [0038], the control panel generates response parameters to pause the instrument in response to an error, users are notified of unrecoverable errors via the touch screen, and the fluid dispensing apparatus refuses multiwell plate input until the error is corrected [0038, 0076].  In the case of an unrecoverable error, the user must correct the error and then depress a pause button in order for the process to input the next multiwell plate.   Accordingly, in a case where a multiwell plate is erroneously loaded onto the automated orthogonal positioning device, the light detection cannot be verified, thereby preventing, or pausing, aspiration or dispensation and requiring a user to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798